ADVISORY OFFICE ACTION
(CONTINUATION SHEET)
I. Introduction
This Office action addresses the response after final action received on June 28, 2022 (“June 2020 Response AF”) for application 16/773,203. The June 2022 Response AF included, among other things, a request for consideration under AFCP 2.0 (“June 2022 AFCP Request”), claims (“June 2022 AF Claims”), and remarks (“June 2022 AF Remarks”). 
Because this instant application is a Bauman-type application (March 2022 Final Action, p. 4), the application is processed as a regular application under 35 U.S.C. § 111(a).  Accordingly, this instant application qualifies for consideration under AFCP 2.0. See June 2022 AFCP request, item 1.  
The amendments after the final rejection, but before an appeal brief, require more than a cursory review and would span more than the allotted time for AFCP 2.0 to consider and search the issues. Accordingly, the Examiner will process the submission consistent with current practice concerning responses after final rejection under 37 CFR 1.116. See June 2022 AFCP Request, item 8.
The claims are not entered at this juncture.  To support this conclusion the Examiner notes the following.  

A)	Examiner Interview – Claim Markings
On June 27, 2022 an interview was conducted. See Interview Summary, entered in the Record July 05, 2022.  Additionally, the Examiner spoke to Applicant representative Forrest Tinnin, on  June 29, 2022 concerning the AFCP 2.0 after final submission. See Interview Summary Attached. The Examiner and Mr. Tinnin discussed the fact that the June 2022 AF Claims would not be entered, for example, at least because the amendments to claims 4 and 19 were not properly indicated.1  Additionally, the Examiner noted that the particular claimed invention, directed to determining topology of data networks, is directed to a well-established field and thus that field having many references would require further evaluation and searching of the topic to determine allowability.    

B)	Applicants June 2022 Remarks
In the June 2022 Remarks, the Applicant argues the amendments proposed for claims 1, 3, 4, 8, 10 and 19 of the June 2022 AF Claims.  The Examiner finds that the amendments to claims 1, 3, 4, 8, 10 and 19 may overcome the 35 U.S.C. §103 rejections set forth in the March 2022 Final Action. However, the amended claims, in light of Applicant’s argument, require consideration in excess of the allotted time under AFCP 2.0 to determine allowability. For example, the claims in this instant application have special circumstances as follows: 
(a) As noted above, the claims are not marked correctly for entry. Accordingly, an Examiner amendment or a second AF response requiring more time would be necessary for entry. 
(b) The claim amendments to the independent claims are substantial. However, the June 2022 Response does not identify the sections of the specification supporting the amendments. As noted in the Final Action pp. 3-5, this application is a Bauman-type application filed as a continuation in part (CIP) of parent patent RE48443.  This application adds substantial amounts of material to the specification of the parent patent.  For example, the Examiner find that at least Par [0120] to Par [0159] have been added to the specification of the parent. Accordingly, significant time is required to determine support for Applicants amendments and/or any Examiner amendments necessary for entry.  
(c)	In the June 2022 Remarks pp. 11-15, Applicant argues that the claims have been amended to clarify that topology is determined based upon storing the indication that a first device has been commanded to disable a port.  Applicant states that, such a system alleviates the normal signaling required to transmit message about adjacent ports, as taught by Ribeiro (U.S. 2008/021917) and Koizumi (U.S. 2011/0093579) or further with Yasuda (U.S. 2017/0222830), as applied in the March 2022 Final Action, pp. 19-34. (Id).  
However, the Examiner finds that determining the merits of such an argument would require more than a cursory review and thus span more than the allotted time for AFCP 2.0.  For example, topology determinations in data communications systems is well established with many protocols spanning at least several CPC subclasses. For example topology is covered in the subclasses of H04L41/12, 122, 14; and spans to at least a second class/subclass, e.g. H04W40/24. Additionally, the secondary reference, Koizumi teaches topology determination based upon well-established protocol. For example, Koizumi is discussing modification of simple network management protocol (SNMP)(Koizumi Par[0004]). Koizumi shows a multitude of messaging processes, including for example Figure 24, for determining topology. In those processes Koizumi shows many different types of messages identifying ports, for example Figure 15 and Figure 16, applied to determine topology.  Accordingly, evaluation of Koizumi and references like Koizumi in the relevant subclasses, would require a significant amount of time, and more than a cursory review within time allotted by AFCP 2.0. 
(d)	As noted in the March 2022 Final Action pp. 6-19 some of the claims were deemed to be governed by § 112 (f). In the June 2022 Remarks, p. 11, Applicant asserts that the amendments overcome governance of § 112 (f).  As noted in the March 2022 Final Action (Id), analysis of whether or not claims invoke § 112 (f) and how they are interpreted if they did invoke § 112 (f) requires and extensive review of the specification, the prior art, and any relevant dictionaries. As noted above, this instant application is a CIP adding substantial specification. Accordingly, such an analysis of § 112 (f) would require more time than a cursory review extending passed the time allotted under AFCP 2.0.         
II. Conclusion
Based upon at least the above reasoning the Examiner finds that the amendments filed after the final rejection, but before an appeal brief, raise new issues that would require further consideration and/or search, that is more than a cursory review and search. Accordingly, the June 2022 Response AF is not entered at this time. 

III. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 4 and 19 have added claim elements not underlined.